DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “surface cleaning apparatus” in Claims 1-20, “steam delivery system” in Claim 1, “heating element” in Claims 1 and 12, “latch mechanism” in Claim 4, and “release mechanism” in Claims 5 and 20.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-7, 12, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Innes et al. US 2016/0374533 (hereafter Innes et al.).

Regarding Claim 1, Innes et al. teaches:
1. A surface cleaning apparatus (steam cleaning apparatus 10), comprising: 
a handle assembly (assembly comprising body 12 (201), handle 18, and pole 16 (241) as shown in Figures 4 and 11); 
a steam delivery system, comprising: 
a supply tank (water reservoir, not shown, Paragraph [0059]) provided on the handle assembly, the supply tank configured for receiving and storing a cleaning fluid; 
a steam generator (steam generator, not shown, Paragraph [0025], steam-generating unit 250) provided on the handle assembly, the steam generator fluidly coupled with the supply tank and comprising a heating element configured to heat liquid to at least 100 0C to generate steam (steam is obviously generated by heating the water to a temperature of at least 100 0C, see discussion below); and 
a steam outlet (body outlet 24) located on the handle assembly; 
a base (head 20) selectively operably coupled with the handle assembly (Figure 4), the base including a steam distributor (cleaning head 20 may be a steam frame or steam pocket and may include a head outlet configured to distribute steam, Paragraph [0025]) fluidly coupled with the steam outlet when the base is operably coupled to the handle assembly, the steam distributor adapted for delivering steam to the surface to be cleaned (Paragraph [0025]); and 
an agitator (scrubber member 30) operably coupled with the handle assembly adjacent the steam outlet (Figures 4 and 5).  

Innes et al. discloses substantially all of the claim limitations except for the disclosing that the steam generator on his device comprises a heating element configured to heat liquid to at least 100o C to generate steam.  It would have been obvious to one with ordinary skill in the art at the time of the invention that in order to generate steam at normal atmospheric conditions, the Innes et al. device obviously includes a heating element capable of heating water to at least 100o C to generate steam as claimed with the motivation of providing a system for steam cleaning (Title).

Regarding Claim 2, Innes et al. teaches:
2. The surface cleaning apparatus of claim 1 wherein the agitator (scrubber member 30) is at least partially hollow (as shown in Figure 4, it appears that two holes are shown in scrubber member 30) and steam is delivered from the steam outlet (body outlet 24) through the at least partially hollow agitator to the surface to be cleaned (it would have been obvious to one with ordinary skill in the art at the time of the invention that steam delivered from the body outlet 24 will at least partially flow through the holes shown in the scrubber member in Figure 4 when positioned for operation as shown in Figures 5-7).  

Regarding Claim 3, Innes et al. teaches:
3. The surface cleaning apparatus of claim 1 wherein the agitator (scrubber member 30) is one of moveably coupled (Figures 4-6) to the handle assembly (assembly comprising body 12 (201), handle 18, and pole 16 (241) as shown in Figures 4 and 11) or selectively coupled to the handle assembly.  

Regarding Claim 4, Innes et al. teaches:
4. The surface cleaning apparatus of claim 3, further comprising a latch mechanism (actuation mechanism 32) for retaining (in stowed position) the agitator (scrubber member 30) to the handle assembly (assembly comprising body 12 (201), handle 18, and pole 16 (241) as shown in Figures 4 and 11).  

Regarding Claim 5, Innes et al. teaches:
5. The surface cleaning apparatus of claim 1, further comprising a release mechanism (actuation mechanism 32) configured to disengage at least one retainer (head inlet, Figure 4) on the base (head 20) from the handle assembly (assembly comprising body 12 (201), handle 18, and pole 16 (241) as shown in Figures 4 and 11).  

Regarding Claim 6, Innes et al. teaches:
6. The surface cleaning apparatus of claim 5 wherein the handle assembly (assembly comprising body 12 (201), handle 18, and pole 16 (241) as shown in Figures 4 and 11) is an upright handle assembly (Figures 1-3).  

Regarding Claim 7, Innes et al. teaches:
7. The surface cleaning apparatus of claim 6, further comprising a coupling joint (coupling at body outlet 24 and head inlet 26, Figure 4) operably coupling the upright handle assembly (assembly comprising body 12 (201), handle 18, and pole 16 (241) as shown in Figures 4 and 11) with the base (head 20) when the base is operably coupled to the upright handle assembly (Figures 1-4).  

Regarding Claim 12, Innes et al. teaches:
12. A surface cleaning apparatus (steam cleaning apparatus 10), comprising: 
a supply tank (water reservoir, not shown, Paragraph [0059]) for receiving and storing a cleaning fluid located on a handle assembly (assembly comprising body 12 (201), handle 18, and pole 16 (241) as shown in Figures 4 and 11); 
a steam generator (steam generator, not shown, Paragraph [0025], steam-generating unit 250) fluidly coupled with the supply tank and comprising a heating element configured to heat liquid to at least 100 0C to generate steam (steam is obviously generated by heating the water to a temperature of at least 100 0C, see discussion below); 
a steam outlet (body outlet 24) for delivering steam from the handle assembly; 
an agitator (scrubber member 30) located adjacent the steam outlet; and 
a removable cleaning head (head 20) selectively operably coupled to the handle assembly (Figure 4) and forming a foot wherein the surface cleaning apparatus can be utilized in a first cleaning configuration that is an upright mode with the foot against the surface to be cleaned (Figures 1-3) and wherein removal of the removable cleaning head (Figure 4) allows a second cleaning configuration utilizing the agitator against the surface to be cleaned (Figures 5 and 6).  

Innes et al. discloses substantially all of the claim limitations except for the disclosing that the steam generator on his device comprises a heating element configured to heat liquid to at least 100o C to generate steam.  It would have been obvious to one with ordinary skill in the art at the time of the invention that in order to generate steam at normal atmospheric conditions, the Innes et al. device obviously includes a heating element capable of heating water to at least 100o C to generate steam as claimed with the motivation of providing a system for steam cleaning (Title).

Regarding Claim 18, Innes et al. teaches:
18. The surface cleaning apparatus of claim 12, further comprising a user-operable mode controller (user interface 300 with controller 305) operably coupled with the steam generator (steam generator, not shown, Paragraph [0025], steam-generating unit 250) and configured to control a flow rate of steam delivered to the surface to be cleaned (high setting 310 or low setting 315).  

Regarding Claim 19, Innes et al. teaches:
19. The surface cleaning apparatus of claim 12, further comprising a coupling joint (coupling at body outlet 24 and head inlet 26, Figure 4) operably coupling the handle assembly (assembly comprising body 12 (201), handle 18, and pole 16 (241) as shown in Figures 4 and 11) with the removable cleaning head (head 20) when the removable cleaning head is operably coupled to the handle assembly (Figures 1-4).  

Regarding Claim 20, Innes et al. teaches:
20. The surface cleaning apparatus of claim 19, further comprising a release mechanism (actuation mechanism 32) configured to disengage at least one retainer (head inlet, Figure 4) on the removable cleaning head (head 20) from the handle assembly (assembly comprising body 12 (201), handle 18, and pole 16 (241) as shown in Figures 4 and 11).  
 	
Claims 8-11 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Innes et al. US 2016/0374533 (hereafter Innes et al.) in view of Vrdoljak et al. US 2010/0186463 (hereafter Vrdoljak et al.).

Regarding Claim 8, Innes et al. teaches:

8. The surface cleaning apparatus of claim 1, further comprising a cleaning pad (see discussion below) attachable to the base (head 20).  

Innes et al. discloses the surface cleaning apparatus of Claim 1 with a base (cleaning head 20) that may be a steam frame or steam pocket as disclosed in Paragraph [0025].  Innes et al. does not disclose the attachment of a cleaning pad to the bottom of the base as claimed.  The reference Vrdoljak et al. discloses a steam cleaning apparatus shown in Figures 1 and 14 that includes a steam frame 14, 202 with an installed fabric steam pocket or fabric pad 15, 221, Paragraph [0033].  As shown in Vrdoljak et al. Figure 6, the steam frame 14 is visually similar to the Innes et al. cleaning head 20 shown in Figures 1-4.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the Innes et al. device to include a cleaning pad, such as the fabric steam pocket or fabric pad 15 taught by Vrdoljak et al., with the motivation to provide an absorbent wiping material that would improve the floor cleaning operation.

Regarding Claim 9, Innes et al. teaches:
9. The surface cleaning apparatus of claim 8 wherein the base (head 20) further comprises a pad mounting plate and the cleaning pad is supported by the pad mounting plate (see discussion below).

As presented in Claim 8, it would have been obvious to modify the Innes et al. device to include a cleaning pad as taught by Vrdoljak et al.   That being said, Vrdoljak et al. discloses a fabric steam pocket or fabric pad 15, 221 mounted on the steam frame 14, 202 with Velcro, or fasteners, such as clips or clamps (Paragraph [0048]).  Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention that the base (Innes et al. – head 20; Vrdoljak et al. - steam frame 14, 202) further comprises features identified as the claimed pad mounting plate to support and secure the cleaning pad (Vrdoljak et al. - fabric pad 15, 221) with the motivation to provide a reliable attachment that can also be removable by the user. 

Regarding Claim 10, Innes et al. teaches:
10. The surface cleaning apparatus of claim 9 wherein the steam distributor (cleaning head 20 may be a steam frame or steam pocket and may include a head outlet configured to distribute steam, Paragraph [0025]) is positioned to direct steam toward the cleaning pad (Figures 1-4, in view of cleaning pad from Vrdoljak combined on bottom of head 20).  

Regarding Claim 11, Innes et al. teaches:
11. The surface cleaning apparatus of claim 8 wherein the agitator (scrubber member 30) has a smaller surface area than the cleaning pad (Figures 1-7, in view of cleaning pad from Vrdoljak combined on bottom of head 20 shows scrubber member 30 has a significantly smaller surface area than the head 20 and therefore it would have been obvious that it would be smaller than the cleaning pad on the bottom of the head 20).  

Regarding Claim 13, Innes et al. teaches:
13. The surface cleaning apparatus of claim 12, further comprising a cleaning pad (see discussion below) attachable to the removable cleaning head (head 20).  

Innes et al. discloses the surface cleaning apparatus of Claim 1 with a base (cleaning head 20) that may be a steam frame or steam pocket as disclosed in Paragraph [0025].  Innes et al. does not disclose the attachment of a cleaning pad to the bottom of the base as claimed.  The reference Vrdoljak et al. discloses a steam cleaning apparatus shown in Figures 1 and 14 that includes a steam frame 14 with an installed fabric steam pocket 15 or fabric pad, Paragraph [0033].  As shown in Vrdoljak et al. Figure 6, the steam frame 14 is visually similar to the Innes et al. cleaning head 20 shown in Figures 1-4.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the Innes et al. device to include a cleaning pad, such as the fabric steam pocket or fabric pad 15 taught by Vrdoljak et al., with the motivation to provide an absorbent wiping material that would improve the floor cleaning operation.

Regarding Claim 14, Innes et al. teaches:
14. The surface cleaning apparatus of claim 13 wherein the removable cleaning head (head 20) comprises a pad mounting plate and the cleaning pad is supported by the pad mounting plate (see discussion below).  

As presented in Claim 13, it would have been obvious to modify the Innes et al. device to include a cleaning pad as taught by Vrdoljak et al.   That being said, Vrdoljak et al. discloses a fabric steam pocket or fabric pad 15, 221 mounted on the steam frame 14, 202 with Velcro, or fasteners, such as clips or clamps (Paragraph [0048]).  Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention that the base (Innes et al. – head 20; Vrdoljak et al. - steam frame 14, 202) further comprises features identified as the claimed pad mounting plate to support and secure the cleaning pad (Vrdoljak et al. - fabric pad 15, 221) with the motivation to provide a reliable attachment that can also be removable by the user. 

Regarding Claim 15, Innes et al. teaches:
15. The surface cleaning apparatus of claim 14, further comprising a steam distributor (cleaning head 20 may be a steam frame or steam pocket and may include a head outlet configured to distribute steam, Paragraph [0025]) located in the removable cleaning head (head 20) and fluidly coupled to the steam outlet (body outlet 24) when the surface cleaning apparatus (steam cleaning apparatus 10) is in the first cleaning configuration (Figures 1-3).  

Regarding Claim 16, Innes et al. teaches:
16. The surface cleaning apparatus of claim 15 wherein the steam distributor (cleaning head 20 may be a steam frame or steam pocket and may include a head outlet configured to distribute steam, Paragraph [0025]) is positioned to direct steam toward the cleaning pad (Figures 1-4, in view of cleaning pad from Vrdoljak combined on bottom of head 20).  

Regarding Claim 17, Innes et al. teaches:
17. The surface cleaning apparatus of claim 13 wherein the agitator (scrubber member 30) has a smaller surface area than the cleaning pad (Figures 1-7, in view of cleaning pad from Vrdoljak combined on bottom of head 20 shows scrubber member 30 has a significantly smaller surface area than the head 20 and therefore it would have been obvious that it would be smaller than the cleaning pad on the bottom of the head 20).  





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  Specifically, the prior art references include pertinent disclosures of steam cleaners.    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Carlson whose telephone number is (571) 272-9963.  The examiner can normally be reached on Monday - Friday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MARC CARLSON/Primary Examiner, Art Unit 3723